—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered January 31,1996, convicting defendant, upon his plea of guilty, of criminal possession of stolen property in the second degree, and sentencing him to a term of 31/s to 10 years, unanimously affirmed.
Defendant’s request to withdraw his plea was properly denied since the plea was entered knowingly and voluntarily (see, People v Miller, 42 NY2d 946). According to the plea arrangement, defendant understood that if he failed to make restitution, or failed to appear for sentence, he could go to prison for a maximum of up to 15 years. Defendant violated both of these conditions, and the court imposed an appropriate sentence, which was less than 15 years of which defendant was forewarned, and which was proportionate to defendant’s crime. Despite reasonable opportunities to do so, defendant made no restitution of any part of the $196,000 proceeds of his crime. Concur—Murphy, P. J., Sullivan, Rubin, Ross and Williams, JJ.